Order entered July 23, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00897-CV

                            IN RE JAMES DONDERO, Relator
                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot the motion for emergency stay. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE